           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

LISA RYAN MURPHY                                          PLAINTIFF
ADC #760343

v.                        No: 3:21-cv-98 DPM

A. DAVIS, C.O., McPherson Unit;
SWAERITS, C.O., McPherson Unit;
FAUST, Warden, McPherson Unit; and
WILKERSON, Lieutenant, McPherson Unit                 DEFENDANTS

                                ORDER
     1. The Court withdraws the reference.
     2. Murphy hasn’t paid the filing and administrative fees or filed
a complete application to proceed in forma pauperis; and the time to do
so has passed. Doc. 2. Her complaint will therefore be dismissed
without prejudice. LOCAL RULE 5.5(c)(2). An in forma pauperis appeal
from this Order and accompanying Judgment would not be taken in
good faith. 28 U.S.C. § 1915(a)(3).
     So Ordered.

                                      ________________________
                                      D.P. Marshall Jr.
                                      United States District Judge

                                      24 June 2021
